      4:20-cv-04345-SAL          Date Filed 03/08/21       Entry Number 18        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Zenna McClam,                       )                  C/A No. 4:20-cv-04345-SAL
                                    )
                         Plaintiff, )
                                    )
v.                                  )                  OPINION & ORDER
                                    )
Valdes Enterprises, LLC,            )
                                    )
                         Defendant. )
___________________________________ )

   This matter is before the Court for review of the February 3, 2021 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02(B)(2) (D.S.C.). In the Report, the Magistrate Judge

recommends that the court dismiss the case without prejudice for Plaintiff Zenna McClam’s

(“Plaintiff”) failure to properly respond to a court order within the time prescribed. [ECF No. 14.]

Attached to the Report was a Notice of Right to File Objections. Id. No party filed objections to

the Report, and the time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).



                                                  1
      4:20-cv-04345-SAL       Date Filed 03/08/21      Entry Number 18       Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report [ECF No.

14], and incorporates the Report by reference herein. Accordingly, the above-captioned action is

DISMISSED without prejudice.

   IT IS SO ORDERED.


                                                           /s/ Sherri A. Lydon
                                                           United States District Judge
March 8, 2021
Florence, South Carolina




                                               2
